—In an action, inter alia, to recover a broker’s commission, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated April 4, 1997, as denied their motion for partial summary judgment dismissing the third cause of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
As the proponents of a motion for partial summary judgment, the defendants had the burden to make a prima facie showing of their entitlement to judgment as a matter of law by eliminating all material issues of fact from the case (see, Wine-grad v New York Univ. Med. Ctr., 64 NY2d 851). Since the defendants failed to make this showing, their motion was properly denied.
Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.